The opinion of the court was delivered by
Valentine, J.:
The facts of this case are substantially as follows: On July 21st 1871 the city of Salina was and has since hitherto been a city of the third class. On that day said city passed an ordinance providing for the issuance *146of licenses upon certain terms and conditions to persons to sell intoxicating liquors, and providing for punishing by fine such persons as should sell intoxicating liquors without taking out or having such a license. Said ordinance with some amendments is still in force. During the year 1874 the defendant, Oscar Seitz, was a druggist, and kept drugs, medicines, and intoxicating liquors for sale in said city of Salina. He did not take out or have any license to sell intoxicating liquors. He employed one J. M. Champion as a clerk in the drug store, and authorized Champion to sell said drugs, medicines, and intoxicating liquors. On May 16th 1874 said clerk sold to one Claus Fair in said drug store one gallon of said intoxicating liquor. The city of Salina immediately commenced this prosecution against the defendant for selling said liquor in violation of said ordinance. The action was commenced before the police judge of said city. It was afterward taken on appeal to the district court, and there tried again on its merits. The defendant was found guilty in the district court, sentenced to pay a fine of $50, and he now appeals to this court.
The defendant claims that all the proceedings connected with this case from the beginning to the end were void; that the ordinance was void; that the proceedings before the police judge were void; that the proceedings in the district court were void; that neither court had any jurisdiction to try the defendant for such supposed offense; and that the district court committed other errors during the trial of the cause. Every claim of the defendant however we th.ink is untenable, and therefore every question raised by him must be decided against him. The said ordinance is valid. (Dramshop Act, Gen. Stat., pp. 399, 400, §§ 1, 2, 3; Laws of 1869, pp. 86, 87, §§ 28 and 29, and especially subdivisions 4 and 5 of § 29; Laws of 1871, ch. 60, §§ 23, 48, 50, 66, 94; Laws of 1872, p. 234, § 2; The State v. Pittman, 10 Kas. 593, 597; City of Emporia v. Volmer, 12 Kas. 622, 633; Neitzel v. City of Concordia, 14 Kas. 446; Williams & Pattee v. Louis, 14 Kas. 605.) And said courts had jurisdiction to try the cause.*147(Laws of 1871, ch. 60, art. 5, and especially §§72, 73, and 84, and cases above cited.) And we perceive no error in any of the proceedings.
Even if said liquor had been sold for medical purposes only, the defendant would still have been liable.
The judgment of the court below must be affirmed.
All the Justices concurring.